Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II Species A (claims 9-14) in the reply filed on 6/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14-15 of U.S. Patent No. 10980587B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 10-12 and 14-15 of the reference application include all of the required elements of the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third planes as discloses in claims 27-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 9 recites “end portion including one of a channel and an aperture” at lines 8-9, “the one of the channel and the aperture” at line 26 and 27. Claim 14 also recites “the one of the channel and aperture” in line 3.  These limitations are being interpreted as only requiring either the channel or the aperture but not both.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9, 21, and 30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “flutes facilitating removal of material from the bone” at lines 21-22 in claim 9, at lines 19-20 in claim 21, and at lines 17-18 in claim 30.  This limitation cannot be satisfied without the inclusion of the human organism, or the bone, therefore, applicant is claiming the bone as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection for these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected as indefinite for the recitation of “a portion of engaging the chuck of the driver at and adjacent the proximal first end of the drill” (emphasis added) at lines 17-19. It is unclear how something can be both at a place and adjacent to the place therefore the claim will be interpreted as if it recited “at or adjacent”.
Claims 10-14 are rejected as indefinite for depending upon an indefinite claim.
Claim 11 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at lines 2-3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 9 at lines 29-30 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 9.
Claim 12 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at line 3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 9 at lines 29-30 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 9.
Claim 21 is rejected as indefinite for the recitation of “a portion of engaging the chuck of the driver at and adjacent the proximal first end of the drill” (emphasis added) at lines 16-18. It is unclear how something can be both at a place and adjacent to the place therefore the claim will be interpreted as if it recited “at or adjacent”.
Claims 22-29 are rejected as indefinite for depending upon an indefinite claim.
Claim 23 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at lines 2-3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 21 at lines 26-27 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 21.
Claim 24 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at line 3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 21 at lines 26-27 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 21.
Claim 26 is rejected as indefinite for the recitation of “interaction of the key of the drill with the channel and aperture of the adaptor” (emphasis added) in lines 2-3.  Claim 21 from which it depends at lines 7 and 24 recite wherein the adaptor only has a channel in the end portion and wherein the key engages that channel.  Therefore, it is unclear how the key is engaging a structure that is not claimed in claim 21.  In the interest in compact prosecution the claim will be interpreted as if it only recited the channel.
Claim 27 recites the limitation "the channel portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28-29 are rejected as indefinite for depending upon an indefinite claim.
Claim 28 is rejected as indefinite for the recitation “an annular shape interrupted by the channel in the second plane” in line 3.  It is unclear how the channel lies in the second plane when the second plane is perpendicular to end portion instead a more accurate description is that the channel passes through the second plane.
Claim 29 is rejected as indefinite for depending upon an indefinite claim.
Claim 29 is rejected as indefinite for the recitation of “an annular shape interrupted by the key portion in the second plane” in lines 3-4.  The “key” is introduced in claim 21 at lines 22-25 as being a structure that is part of the drill and therefore it is unclear how the key can be in the second plane which is discloses in claim 27 from which claim 28 depends as being a plane of the adaptor.  In addition, it is unclear how the key lies on the second plane when the second plane is perpendicular to the key instead a more accurate description is that the key passes through the second plane.
Claim 29 recites the limitation "the key portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected as indefinite for the recitation of the following: 
“a portion of engaging the chuck of the driver at and adjacent the proximal first end of the drill” (emphasis added) at lines 15-16. It is unclear how something can be both at a place and adjacent to the place therefore the claim will be interpreted as if it recited “at or adjacent”.
“an annular shape interrupted by the channel in the second plane” in line 32-33.  It is unclear how the channel lies in the second plane when the second plane is perpendicular to end portion instead a more accurate description is that the channel passes through the second plane.
“an annular shape interrupted by the key portion in the second plane” in lines 36-37.  The “key” is introduced in claim 30 at lines 21-24 as being a structure that is part of the drill and therefore it is unclear how the key can be in the second plane which is disclosed at lines 31-33 of claim 30 as being a plane of the adaptor.  In addition, it is unclear how the key lies on the second plane when the second plane is perpendicular to the key instead a more accurate description is that the key passes through the second plane.
Claims 31-34 are rejected as indefinite for depending upon an indefinite claim.
Claim 31 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at lines 2-3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 30 at lines 25-26 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 30.
Claim 32 is rejected as indefinite for the recitation of “configured to engage complimentary structure on the cannula” at line 3.  It is unclear if this is meant to reference the complimentary coupler recited in claim 30 at lines 25-26 or if it is meant to be a new coupling.  In the interest in compact prosecution the claim will be interpreted as referring to the coupling recited in claim 30.
Claim 34 is rejected as indefinite for the recitation of “interaction of the key of the drill with the channel and aperture of the adaptor” (emphasis added) in lines 2-3.  Claim 30 from which it depends at lines 7 and 23 recite wherein the adaptor only has a channel in the end portion and wherein the key engages that channel.  Therefore, it is unclear how the key is engaging a structure that is not claimed in claim 34.  In the interest in compact prosecution the claim will be interpreted as if it only recited the channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, 21-24, 26-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US Patent 9504477B2) in view of Reiley et al (US Patent 6575919B1).
Miller discloses an assembly for removal of material from bone and placement of at least a portion of the assembly into the bone (powered driver, Fig. 4A-4B).  Specifically in regards to claim 9, Miller discloses an adaptor (200) having a proximal first end (201), an opposite distal second end (202), a mid-longitudinal axis (axis extending through center of 200) extending through the proximal first end (201) and the distal second end (202) of the adaptor (200), a length extending between the proximal first and the opposite distal second end (201,202) of the adaptor (Fig. 4A; and Col. 9 lines 32-47 and Col. 10 lines 3-12).  Miller also discloses an end portion (portion with 208) provided at the proximal first end (201), and the end portion (portion of 200 with 208) including an aperture (opening at 201, Fig. 4A) formed at least adjacent the proximal first end (201) of the adaptor (200) (Fig. 4A; and Col. 9 lines 32 to Col. 10 line 34).  Miller also discloses a head portion (flared portion of 200 adjacent 202) including a distal surface (top portion of flared portion opposite 202) at least adjacent the distal second end (202) of the adaptor (200), the head portion (flared portion of 200 adjacent 202) including at least one coupler provided on or adjacent the distal surface (surface of 202) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  Miller also discloses a driver (230a) having a chuck (252) configured to engage a portion of the drill (180,220), the driver (230a) being configured to rotate the drill (180,220) engaged to the chuck (252) in at least one rotational direction (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  Miller also discloses a drill (180,220) having a proximal first end (181) and an opposite distal second end (end with 222), a portion (186) for engaging the chuck (252) of the driver (230a) at or adjacent the proximal first end (181) of the drill (180 and 220), a collar portion (portion of 180 with 185 and 188) positioned between the proximal first end (181) and the distal second end (end with 222) of the drill (180,220), and a shaft portion (220) including flutes (222) adapted for facilitating removal of material from the bone extending from the collar portion (portion of 180 with 185 and 188) to the distal second end (end with 222) (Miller discloses wherein the connector 180 is threadably engaged with hub 200 by means of the interaction of threads 188 in opening 185 and threads 208 on end 201 of hub 200.  Miller also recites wherein the tip 22 and tip 211 act as a single drilling unit to penetrate bone.) (Fig. 4A-4B, Col. 10 lines 18-39; Col. 7 lines 24-31; col. 11 lines 14-22).  Miller also discloses wherein the collar portion (portion of 180 with 185 and 188) includes a recess (185) having an interior surface (surface with 188) and an end surface (surface of 182) and a key (188) that interrupts portions of the interior surface (surface with 188) and the end surface (surface of 182), at least a portion (threads on 208) of the end portion (portion of 200 having 208) of the adaptor (200) being receivable in the recess (185) an the key (188) being engageable to the aperture (opening at 201), the engagement of the key (188) with the aperture (opening at 201) rotatably coupling the drill (180,220) and the adaptor (200) (As can be seen in Fig. 4A when the threads 188 interlock with threads 208 the opening in 201 is engaged by the frustoconical structure in the opening 185.) (Fig. 4A).  Miller also discloses a cannula (210) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  However Miller is silent as to the at least one coupler being configured to releasable engage the cannula.
Reiley discloses an adaptor for use with a drill; and a cannula (hand-held instruments that access interior body regions, Fig. 1-6B).  Specifically in regards to claim 9, Reiley discloses an adaptor (12) comprising a head portion (portion of 12 adjacent 38) including a distal surface (surface with 36) and at least one coupler (26,36) configured to releasably engage a cannula (40) (Fig. 1-6B; and Col. 4 lines 4-29).  Reiley also discloses a cannula (40) having at least one complementary coupler (46,56) for engaging the at least one coupler (26,36) on the adaptor (12), the engagement of the at least one coupler (26,36) and the at least one complementary coupler (46,56) preventing rotation of the adaptor (12) and the cannula (40) with respect to one another in at least one rotational direction (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claim 10, Miller discloses wherein the end portion (portion of 200 with 208) of the adaptor (200) includes an end surface (planar surface of 200 between 208 and the semispherical portion of 208), and the end portion (portion of 200 with 208) of the adaptor (200) is engageable to the end surface (surface of 182) of the recess (185) when at least a portion of the end portion (portion of 200 with 208) is received in the recess (185) (Miller discloses wherein the connector 180 is threadably engaged with hub 200 by means of the interaction of threads 188 in opening 185 and threads 208 on end 201 of hub 200.) (Fig. 4A, Col. 10 lines 18-39).
In regards to claims 11-12, Miller in view of Reiley disclose an adaptor as disclosed above.  However, the combination is silent as to the coupler being either a tab or a recess.  Reiley discloses wherein the at least one coupler (26,36) includes at least one tab (36) or at least one recess (26) formed on the distal surface (surface with 36), the at least one tab (36) or recess (26) being configured to engage a complimentary structure (56,46) on the cannula (40) (The ridge 26 is a portion of handle 12 that is recessed into the body of the handle 12.) (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claim 14, Miller in view of Reiley disclose an adaptor as disclosed above. Miller further discloses wherein rotation of the drill (180,220) in the at least one rotational direction rotates the adaptor (200) via interaction of the key (188) of the drill (180,220) with the aperture (opening at 201) of the adaptor (200), and rotation of the adaptor (200) rotates the cannula (210) via the interaction of the at least one coupler of the adaptor (200) and the at least one complementary coupler of the cannula (210) (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  

In regards to claim 21 Miller discloses an assembly for removal of material from bone and placement of at least a portion of the assembly into the bone (powered driver, Fig. 4A-4B).  Specifically, Miller discloses an adaptor (200) having a proximal first end (201), an opposite distal second end (202), a mid-longitudinal axis (axis extending through 200) extending through the proximal first end (201) and the distal second end (202) of the adaptor (200), a length extending between the proximal first and the opposite distal second end (201,202) of the adaptor (Fig. 4A; and Col. 9 lines 32-47 and Col. 10 lines 3-12).  Miller also discloses an end portion (portion with 208) provided at the proximal first end (201), and the end portion (portion of 200 with 208) including a channel (opening at 201, Fig. 4A) extending from the proximal first end (201) of the adaptor (200) toward the distal end (202) of the adaptor (200) (Fig. 4A; and Col. 9 lines 32 to Col. 10 line 34).  Miller also discloses a head portion (flared portion of 200 adjacent 202) including a distal surface (top portion of flared portion opposite 202) at least adjacent the distal second end (202) of the adaptor (200), the head portion (flared portion of 200 adjacent 202) including at least one coupler provided on or adjacent the distal surface (surface of 202) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  Miller also discloses a driver (230a) having a chuck (252) configured to engage a portion of the drill (180,220), the driver (230a) being configured to rotate the drill (180,220) engaged to the chuck (252) in at least one rotational direction (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  Miller also discloses a drill (180,220) having a proximal first end (181) and an opposite distal second end (end with 222), a portion (186) for engaging the chuck (252) of the driver (230a) at or adjacent the proximal first end (181) of the drill (180 and 220), a collar portion (portion of 180 with 185 and 188) positioned between the proximal first end (181) and the distal second end (end with 222) of the drill (180,220), and a shaft portion (220) including flutes (222) adapted for facilitating removal of material from the bone extending from the collar portion (portion of 180 with 185 and 188) to the distal second end (end with 222) (Miller discloses wherein the connector 180 is threadably engaged with hub 200 by means of the interaction of threads 188 in opening 185 and threads 208 on end 201 of hub 200.  Miller also recites wherein the tip 22 and tip 211 act as a single drilling unit to penetrate bone.) (Fig. 4A-4B, Col. 10 lines 18-39; Col. 7 lines 24-31; col. 11 lines 14-22).  Miller also discloses wherein the collar portion (portion of 180 with 185 and 188) includes a recess (185) having an interior surface (surface with 188) and an end surface (surface of 182) and a key (188) that interrupts portions of the interior surface (surface with 188) and the end surface (surface of 182), at least a portion (threads on 208) of the end portion (portion of 200 having 208) of the adaptor (200) being receivable in the recess (185) and the key (188) being engageable to the channel (opening at 201), the engagement of the key (188) with the channel (opening at 201) rotatably coupling the drill (180,220) and the adaptor (200) (As can be seen in Fig. 4A when the threads 188 interlock with threads 208 the opening in 201 is engaged by the frustoconical structure in the opening 185.) (Fig. 4A).  Miller also discloses a cannula (210) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  However Miller is silent as to the at least one coupler being configured to releasable engage the cannula.
Reiley discloses an adaptor for use with a drill; and a cannula (hand-held instruments that access interior body regions, Fig. 1-6B).  Specifically in regards to claim 9, Reiley discloses an adaptor (12) comprising a head portion (portion of 12 adjacent 38) including a distal surface (surface with 36) and at least one coupler (26,36) configured to releasably engage a cannula (40) (Fig. 1-6B; and Col. 4 lines 4-29).  Reiley also discloses a cannula (40) having at least one complementary coupler (46,56) for engaging the at least one coupler (26,36) on the adaptor (12), the engagement of the at least one coupler (26,36) and the at least one complementary coupler (46,56) preventing rotation of the adaptor (12) and the cannula (40) with respect to one another in at least one rotational direction (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claim 22, Miller discloses wherein the end portion (portion of 200 with 208) of the adaptor (200) includes an end surface (planar surface of 200 between 208 and the semispherical portion of 208), and the end portion (portion of 200 with 208) of the adaptor (200) is engageable to the end surface (surface of 182) of the recess (185) when at least a portion of the end portion (portion of 200 with 208) is received in the recess (185) (Miller discloses wherein the connector 180 is threadably engaged with hub 200 by means of the interaction of threads 188 in opening 185 and threads 208 on end 201 of hub 200.) (Fig. 4A, Col. 10 lines 18-39).
In regards to claims 23-24, Miller in view of Reiley disclose an adaptor as disclosed above.  However, the combination is silent as to the coupler being either a tab or a recess.  Reiley discloses wherein the at least one coupler (26,36) includes at least one tab (36) or at least one recess (26) formed on the distal surface (surface with 36), the at least one tab (36) or recess (26) being configured to engage a complimentary structure (56,46) on the cannula (40) (The ridge 26 is a portion of handle 12 that is recessed into the body of the handle 12.) (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claim 26, Miller in view of Reiley disclose an adaptor as disclosed above. Miller further discloses wherein rotation of the drill (180,220) in the at least one rotational direction rotates the adaptor (200) via interaction of the key (188) of the drill (180,220) with the channel (opening at 201) of the adaptor (200), and rotation of the adaptor (200) rotates the cannula (210) via the interaction of the at least one coupler of the adaptor (200) and the at least one complementary coupler of the cannula (210) (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  
In regards to claim 27, Miller discloses wherein a first plane (see Fig. 1 below) extends along the mid-longitudinal axis (axis through 200) of the adaptor (200) and through the proximal first end (201) and the distal second end (202) of the adaptor (200), the channel (opening at 201) being provided on a first side of the first plane (see Fig. 1 below).

    PNG
    media_image1.png
    518
    1302
    media_image1.png
    Greyscale

Figure 1: Miller demonstrating the mid-longitudinal axes and the first, second, and third planes.

In regards to claim 28, Miller discloses wherein a second plane (see Fig. 1 above) perpendicular to the first plane (see Fig. 1 above) extends through the end portion (portion of 200 with 208) of the adaptor (200), the end portion (portion of 200 with 208) of the adaptor (200) having an annular shape interrupted by the channel (opening at 201) in the second plane (As can be seen in the Fig. 1 below, the end of hub 200 having threads 208 is circular in shape and the frustoconical opening at end 201 changes the shape of the circular cylinder to have a frustoconical surface.) (Fig. 1 above).
In regards to claim 29, Miller discloses wherein the drill (180,220) has a mid-longitudinal axis (axis through 180,220, see fig. 1 above), and a third plane (Fig. 1 above) perpendicular to the mid-longitudinal (axis through 180,220, see fig. 1 above) extends through the collar portion (portion of 180 with 185 and 188),  the collar portion (portion of 180 with 185 and 188) having an annular shape interrupted by the key (188) in the second plane (Fig. 1 above) (As seen in Fig. 1 above, the surface of opening 185 is interrupted by the threads 188 which pass through both the third plane and second plane when the hub 200 and the connector 180 are connected.) (Fig. 1 above).

In regards to claim 30 Miller discloses an assembly for removal of material from bone and placement of at least a portion of the assembly into the bone (powered driver, Fig. 4A-4B).  Specifically, Miller discloses an adaptor (200) having a proximal first end (201), an opposite distal second end (202), a mid-longitudinal axis (axis extending through 200) extending through the proximal first end (201) and the distal second end (202) of the adaptor (200), a length extending between the proximal first and the opposite distal second end (201,202) of the adaptor (Fig. 4A; and Col. 9 lines 32-47 and Col. 10 lines 3-12).  Miller also discloses an end portion (portion with 208) provided at the proximal first end (201), and the end portion (portion of 200 with 208) including a channel (opening at 201, Fig. 4A) extending from the proximal first end (201) of the adaptor (200) toward the distal end (202) of the adaptor (200) (Fig. 4A; and Col. 9 lines 32 to Col. 10 line 34).  Miller also discloses a head portion (flared portion of 200 adjacent 202) including a distal surface (top portion of flared portion opposite 202) at least adjacent the distal second end (202) of the adaptor (200), the head portion (flared portion of 200 adjacent 202) including at least one coupler provided on or adjacent the distal surface (surface of 202) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  Miller also discloses a driver (230a) being configured to engage a portion of the drill (180,220), the driver (230a) being configured to rotate the drill (180,220) engaged thereto in at least one rotational direction (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  Miller also discloses a drill (180,220) having a proximal first end (181) and an opposite distal second end (end with 222), a portion (186) for engaging the driver (230a) at or adjacent the proximal first end (181) of the drill (180 and 220), a collar portion (portion of 180 with 185 and 188) positioned between the proximal first end (181) and the distal second end (end with 222) of the drill (180,220), and a shaft portion (220) including flutes (222) adapted for facilitating removal of material from the bone extending from the collar portion (portion of 180 with 185 and 188) to the distal second end (end with 222) (Miller discloses wherein the connector 180 is threadably engaged with hub 200 by means of the interaction of threads 188 in opening 185 and threads 208 on end 201 of hub 200.  Miller also recites wherein the tip 22 and tip 211 act as a single drilling unit to penetrate bone.) (Fig. 4A-4B, Col. 10 lines 18-39; Col. 7 lines 24-31; col. 11 lines 14-22).  Miller also discloses wherein the collar portion (portion of 180 with 185 and 188) includes a recess (185) having an interior surface (surface with 188) and an end surface (surface of 182) and a key (188) that interrupts portions of the interior surface (surface with 188) and the end surface (surface of 182), at least a portion (threads on 208) of the end portion (portion of 200 having 208) of the adaptor (200) being receivable in the recess (185) and the key (188) being engageable to the channel (opening at 201), the engagement of the key (188) with the channel (opening at 201) rotatably coupling the drill (180,220) and the adaptor (200) (As can be seen in Fig. 4A when the threads 188 interlock with threads 208 the opening in 201 is engaged by the frustoconical structure in the opening 185.) (Fig. 4A).  Miller also discloses a cannula (210) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  
Miller discloses wherein a first plane (see Fig. 1 below) extends along the mid-longitudinal axis (axis through 200) of the adaptor (200) and through the proximal first end (201) and the distal second end (202) of the adaptor (200), and a second plane (see Fig. 1 above) perpendicular to the first plane (see Fig. 1 above) extends through the end portion (portion of 200 with 208) of the adaptor (200), the end portion (portion of 200 with 208) of the adaptor (200) having an annular shape interrupted by the channel (opening at 201) in the second plane (As can be seen in the Fig. 1 below, the end of hub 200 having threads 208 is circular in shape and the frustoconical opening at end 201 changes the shape of the circular cylinder to have a frustoconical surface.) (Fig. 1 above).  Miller also discloses wherein the drill (180,220) has a mid-longitudinal axis (axis through 180,220, see fig. 1 above), and a third plane (Fig. 1 above) perpendicular to the mid-longitudinal (axis through 180,220, see fig. 1 above) extends through the collar portion (portion of 180 with 185 and 188),  the collar portion (portion of 180 with 185 and 188) having an annular shape interrupted by the key (188) in the second plane (Fig. 1 above) (As seen in Fig. 1 above, the surface of opening 185 is interrupted by the threads 188 which pass through both the third plane and second plane when the hub 200 and the connector 180 are connected.) (Fig. 1 above).  However Miller is silent as to the at least one coupler being configured to releasable engage the cannula.
Reiley discloses an adaptor for use with a drill; and a cannula (hand-held instruments that access interior body regions, Fig. 1-6B).  Specifically in regards to claim 30, Reiley discloses an adaptor (12) comprising a head portion (portion of 12 adjacent 38) including a distal surface (surface with 36) and at least one coupler (26,36) configured to releasably engage a cannula (40) (Fig. 1-6B; and Col. 4 lines 4-29).  Reiley also discloses a cannula (40) having at least one complementary coupler (46,56) for engaging the at least one coupler (26,36) on the adaptor (12), the engagement of the at least one coupler (26,36) and the at least one complementary coupler (46,56) preventing rotation of the adaptor (12) and the cannula (40) with respect to one another in at least one rotational direction (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claims 31-32, Miller in view of Reiley disclose an adaptor as disclosed above.  However, the combination is silent as to the coupler being either a tab or a recess.  Reiley discloses wherein the at least one coupler (26,36) includes at least one tab (36) or at least one recess (26) formed on the distal surface (surface with 36), the at least one tab (36) or recess (26) being configured to engage a complimentary structure (56,46) on the cannula (40) (The ridge 26 is a portion of handle 12 that is recessed into the body of the handle 12.) (Fig. 5-6B; and Col. 5 line 57 to Col. 6 line 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by adding a the ridge receiver (26) and key (36) of Reiley to the end (202) of the adaptor (200) of Miller in order to have the adaptor and cannula resist rotation when they are properly aligned (Reiley: Col. 6 lines 1-7).
In regards to claim 34, Miller in view of Reiley disclose an adaptor as disclosed above. Miller further discloses wherein rotation of the drill (180,220) in the at least one rotational direction rotates the adaptor (200) via interaction of the key (188) of the drill (180,220) with the channel (opening at 201) of the adaptor (200), and rotation of the adaptor (200) rotates the cannula (210) via the interaction of the at least one coupler of the adaptor (200) and the at least one complementary coupler of the cannula (210) (Fig. 1A-1C and 4A-4B; and Col. 6 lines 28-44; Col. 7 lines 24-31; Col. 9 line 54 to Col. 10 line 2; col. 11 lines 14-22).  

Claims 13, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Reiley as applied to claims 9, 21, and 30 above, and further in view of Vaitekunas (US Patent 5449370).
Miller in view of Reiley disclose an adaptor having an end portion with a channel/aperture, a head portion with a distal surface and at least one coupler adjacent the distal surface; a driver, a drill, and a cannula as recited above.  In regards to claims 13, 25, and 33, Miller discloses a cannula (210) (Miller discloses that the hub 200 and the outer penetrator 210 are two separate devices that are joined together and therefore, a person of skill would understand them to be coupled together within the passageway shown extending through hub 200 from end 201 to end 202.) (Fig. 4A; and Col. 9 line 32 to Col. 10 line 45).  However the combination is silent as to the at least one coupler being threads.  Vaitekunas in regards to claims 13, 25, and 33 discloses an adaptor (31) including at least one coupler (threads within 34) adjacent a distal surface (surface with 44), wherein the at least one coupler (threads within 34) includes at threads formed in a passageway (34) formed through a portion of the adaptor (31), the threads being configured to engage complimentary threads (35) on the cannula (32) (Fig. 2 and 4; and  Col. 4 lines 57-59.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying how the cannula (210) and the adaptor (200) of Miller are attached by means of threads on both the cannula and adaptor in view of Vaitekunas in have another means to secure the two pieces together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775